80903: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-30011: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80903


Short Caption:DITECH FIN. LLC VS. ALLIANT COMMERCIAL LLCCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A687042Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Rehearing Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:04/16/2020 / Boyer, JohnSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:07/01/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantDitech Financial LLCAndrew A. Bao
							(Wolfe & Wyman LLP)
						Racheal A. Ross
							(Former)
						
							(Wolfe & Wyman LLP)
						Matthew S. Vesterdahl
							(Former)
						
							(Wolfe & Wyman LLP)
						


AppellantGreen Tree Servicing LLC


RespondentAlliant Commercial LLCJoseph Y. Hong
							(Hong & Hong)
						


RespondentRJRN Holdings, LLCJoseph Y. Hong
							(Hong & Hong)
						





Docket Entries


DateTypeDescriptionPending?Document


04/01/2020Filing FeeFiling Fee due for Appeal. (SC)


04/01/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-12499




04/01/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-12501




04/14/2020Filing FeeFiling Fee Paid. $250.00 from Wolfe & Wyman.  Check no. 619931. (SC)


04/14/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-14110




04/16/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: John Walter Boyer. (SC).20-14593




04/23/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC)20-15380




04/23/2020Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge.  (Docketing Statement Civil Appeals). (SC)20-15437




04/27/2020Notice/IncomingFiled Notice of Providing Docketing Statement to Settlement Judge Pursuant to NRAP 16(a)(3). (SC)20-15791




05/07/2020Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)20-17371




05/11/2020Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)20-17763




05/20/2020Notice/IncomingFiled Certificate that No Transcript is Being Requested. (SC).20-19294




06/18/2020Notice/IncomingFiled Notice of Association of Attorney and Designation of Counsel for Service (Matthew Vesterdahl to replace Racheal Ross as counsel for Appellant). (SC).20-22846




08/06/2020MotionFiled Appellant's Motion for Extension of Time to File Opening Brief and Appendix. (SC)20-28950




08/06/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Opening Brief and Appendix due: 09/09/20. (SC)20-29037




09/09/2020MotionFiled Appellant's Motion for Extension of Time to File Opening Brief and Appendix.  (SC)20-33180




09/10/2020Order/ProceduralFiled Order Granting Motion. Appellant's opening brief and appendix due: September 24, 2020. (SC)20-33361




09/24/2020BriefFiled Appellant's Opening Brief. (SC)20-35277




09/24/2020AppendixFiled Appellant's Appendix to Opening Brief  Vol. 1 of 23. (SC)20-35278




09/24/2020AppendixFiled Appellant's Appendix to Opening Brief  Vol. 2 of 23. (SC)20-35279




09/24/2020AppendixFiled Appellant's Appendix to Opening Brief  Vol. 3 of 23. (SC)20-35280




09/24/2020AppendixFiled Appellant's Appendix to Opening Brief  Vol. 4 of 23. (SC)20-35281




09/24/2020AppendixFiled Appellant's Appendix to Opening Brief  Vol. 5 of 23. (SC)20-35282




09/24/2020AppendixFiled Appellant's Appendix to Opening Brief  Vol. 6 of 23. (SC)20-35283




09/24/2020AppendixFiled Appellant's Appendix to Opening Brief  Vol. 7 of 23. (SC)20-35284




09/24/2020AppendixFiled Appellant's Appendix to Opening Brief  Vol. 8 of 23. (SC)20-35285




09/24/2020AppendixFiled Appellant's Appendix to Opening Brief  Vol. 9 of 23. (SC)20-35286




09/24/2020AppendixFiled Appellant's Appendix to Opening Brief  Vol. 10 of 23. (SC)20-35287




09/24/2020AppendixFiled Appellant's Appendix to Opening Brief  Vol. 11 of 23. (SC)20-35288




09/24/2020AppendixFiled Appellant's Appendix to Opening Brief  Vol. 12 of 23. (SC)20-35289




09/24/2020AppendixFiled Appellant's Appendix to Opening Brief  Vol. 13 of 23. (SC)20-35290




09/24/2020AppendixFiled Appellant's Appendix to Opening Brief  Vol. 14 of 23. (SC)20-35291




09/24/2020AppendixFiled Appellant's Appendix to Opening Brief  Vol. 15 of 23. (SC)20-35292




09/24/2020AppendixFiled Appellant's Appendix to Opening Brief  Vol. 16 of 23. (SC)20-35293




09/24/2020AppendixFiled Appellant's Appendix to Opening Brief  Vol. 17 of 23. (SC)20-35294




09/24/2020AppendixFiled Appellant's Appendix to Opening Brief  Vol. 18 of 23. (SC)20-35295




09/24/2020AppendixFiled Appellant's Appendix to Opening Brief  Vol. 19 of 23. (SC)20-35297




09/24/2020AppendixFiled Appellant's Appendix to Opening Brief  Vol. 20 of 23. (SC)20-35298




09/24/2020AppendixFiled Appellant's Appendix to Opening Brief  Vol. 21 of 23. (SC)20-35299




09/24/2020AppendixFiled Appellant's Appendix to Opening Brief  Vol. 22 of 23. (SC)20-35300




09/24/2020AppendixFiled Appellant's Appendix to Opening Brief  Vol. 23 of 23. (SC)20-35301




10/23/2020MotionFiled Stipulation To Extend Time To File Answering Brief. (SC)20-39030




10/26/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Respondents' Answering Brief due: November 25, 2020. (SC)20-39072




11/24/2020MotionFiled Respondents' Unopposed Motion to Extend Time to File Answering Brief. (SC)20-42945




12/03/2020Order/ProceduralFiled Order Granting Motion.  Respondents shall have until December 28, 2020, to file and serve the answering brief.   (SC)20-43813




12/03/2020Order/ProceduralFiled Order Granting Motion.  Respondent's Answering Brief due:  December 28, 2020.  (SC)


12/18/2020MotionFiled Respondents' Second Unopposed Motion to Extend Time to File Answering Brief. (SC)20-45922




12/23/2020Order/ProceduralFiled Order Granting Motion. Respondents' answering brief due: January 27, 2021. (SC)20-46345




01/26/2021BriefFiled Respondents' Answering Brief.  (SC)21-02483




02/08/2021Notice/IncomingFiled Notice of Association of Attorney and Designation of Counsel for Service (Andrew A. Bao of Wolfe & Wyman LLP shall be designated as counsel in place and instead of Matthew S. Vesterdahl for respondent). (SC)21-03761




02/25/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  March 11, 2021.  (SC)21-05580




03/11/2021BriefFiled Appellant's Reply Brief. (SC)21-07188




03/11/2021Case Status UpdateBriefing Completed/To Screening. (SC)


07/01/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Northern Nevada Panel as of the date of this order on the briefs filed herein. (SC)21-18914




10/19/2021Order/DispositionalFiled Order of Affirmance.  "ORDER the judgment of the district court AFFIRMED."  NNP21-EC/KP/DH  (SC)21-30011




11/02/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Petition for Rehearing due:  November 22, 2021.  (SC)21-31523




11/22/2021Post-Judgment PetitionFiled Appellant's Petition for Rehearing. (SC)Y21-33584




11/22/2021Filing FeeFiling fee paid. E-Payment $150.00 from Andrew A. Bao. (SC)



Combined Case View